Judgment of the Appellate Division and that of the Trial Term reversed and new trial granted, with costs to *Page 631 
abide the event, on the ground that the evidence was sufficient to establish a prima facie case that plaintiff was employed by defendant to sell the real property in question for an agreed commission, and that he produced a purchaser ready, willing and able to purchase the premises at the price fixed by the defendant; no opinion.
Concur: CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ.